EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (“Amendment No. 1”) made and
entered into effective as of January 22, 2018 (the “Effective Date”) amends that
certain PURCHASE AND SALE AGREEMENT dated August 17, 2017 (the “Agreement”) by
and between PDC TN/FL, LLC, a Delaware limited liability company (the
“Purchaser”), and Nashville Speedway, USA, Inc., a Delaware corporation (the
“Seller”).

 

WITNESSETH:

 

WHEREAS, the parties desire to amend the Agreement as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Terms not otherwise defined herein shall have the meaning
ascribed to them in the Agreement.

 

2.              Purchaser and Seller agree and acknowledge that the Purchase
Price will be based on 147.18 acres ($35,000 X 147.18 acres = $5,151,300.00). 
The Property to be conveyed is 145.69 acres as more particularly shown on
Exhibit A attached hereto and incorporated herein by reference.

 

3.              Earnest Money in the amount of $750,000 has previously been
deposited and will be applied against the Purchase Price at closing. By January
30, 2018, Purchaser shall deposit additional Earnest Money in the amount of
$4,401,300 to be applied against the Purchase Price at closing.

 

4.              Purchaser shall use good faith effort to have the plat fully
executed as soon as reasonably possible and shall notify Seller when the plat is
fully executed.  Purchaser and Seller agree that the Closing Date shall occur
within three (3) business days after the plat is fully executed.

 

5.              To facilitate execution, this Amendment No. 1 may be executed in
as many counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement.  Execution
evidenced by facsimile signature and/or PDF signature shall be deemed an
original for all purposes.

 

6.              Except as modified above, the terms and conditions of the
Agreement shall continue in full force and effect.

 

SIGNATURES ON FOLLOWING PAGE.

 

1

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1
effective as of the Effective Date.

 

 

PURCHASER:

PDC TN/FL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Whitfield Hamilton

 

 

Whitfield Hamilton, Local Partner

 

 

 

 

SELLER:

NASHVILLE SPEEDWAY, USA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Klaus M. Belohoubek

 

 

Klaus M. Belohoubek,

 

 

Senior Vice President —General Counsel

 

2

--------------------------------------------------------------------------------